Citation Nr: 0927938	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2008, a hearing was held before the undersigned 
sitting at the RO.  In November 2008, the Board remanded the 
listed issues for additional development.  The case has since 
returned to the Board.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, 
currently diagnosed hepatitis C is related to active military 
service.  

2.  The preponderance of the evidence supports a finding that 
currently diagnosed migraine headaches are related to 
military service


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  

2.  Service connection for migraine headaches is warranted.  
38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants 
in substantiating their claims for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159 (2008).  

In April 2009, the Veteran's representative submitted a 
motion to remand, noting that the AMC did not provide a 
decision or a Supplemental Statement of the Case (SSOC) 
following the completion of the requested development.  In 
April 2009, the Board also received additional argument from 
the Veteran without a waiver.  

The Board acknowledges the procedural concerns; however, in 
light of the favorable decision to the grant the claims for 
service connection, the Board finds that a remand for 
consideration by the RO would serve no useful purpose and is 
not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Additionally, any error in the 
timing or content of VCAA notice or assistance is considered 
moot.

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).

Hepatitis C

At the July 2008 hearing, the Veteran testified that he did 
not have any risk factors for hepatitis C other than 
immunizations by air gun injection during service.  He denied 
tattoos, multiple sex partners, IV drug abuse, or blood 
transfusions.  

Service treatment records show that the Veteran received 
various immunizations and the Veteran provided credible 
testimony that he received in-service injections from an 
airgun.  Service records are negative for any evidence of 
hepatitis or other diagnoses related to the liver.  

Primary care note dated in October 2006 indicates the Veteran 
did not recall any risk factors for hepatitis C other than 
the Vietnam era and blood transfusion for his knee surgeries.  
Impression was borderline hepatitis C antibody positive.  
Liver consult dated in November 2006 indicates the Veteran 
was diagnosed in April 2006.  He denied tattoos, IV drug use, 
illicits, or sexual promiscuity.  He reported vaccines during 
service using the needle gun and orthopedic surgeries in the 
late 1990's with blood transfusions.  The examiner indicated 
that at this time, there was no clear etiology for HCV 
(hepatitis C virus) identified.  

In his October 2007 notice of disagreement, the Veteran 
referenced information indicating the transmission of the 
virus by airgun is "biologically plausible."  VA Fast 
Letter 04-13 (June 29, 2004) discusses the relationship 
between immunization with jet injectors and hepatitis C 
infection as it relates to service connection.  Various key 
points were noted with the following conclusion:
 
The large majority of HCV infections can 
be accounted for by known modes of 
transmission, primarily transfusion of 
blood products before 1992, and injection 
drug use.  Despite the lack of any 
scientific evidence to document 
transmission of HCV with airgun 
injectors, it is biologically plausible.  
It is essential that the report upon 
which the determination of service 
connection is made includes a full 
discussion of all modes of transmission, 
and a rationale as to why the examiner 
believes the airgun was the source of the 
veteran's hepatitis C.

VA gastroenterology note dated in December 2007 indicates the 
Veteran presented with complaints of fatigue.  Assessment was 
chronic hepatitis C, genotype 1, no evidence of cirrhosis.  
VA records show continued treatment.  

The Veteran underwent a VA examination in December 2008.  The 
claims file was reviewed in its entirety.  The Veteran denied 
a history of alcoholism, upper GI bleed, jaundice, IV drug 
use, polysubstance abuse, tattoos, or promiscuous sex.  He 
also denied exposure of blood to mucous membrane, history of 
hemodialysis, nasal cocaine, non-HCV liver disease, 
acupuncture treatments, or needle stick injury.  He reported 
he received multiple vaccinations with the gun during 
service.  He underwent arthroscopic surgery twice on his 
right knee requiring a blood transfusion in 1998.  He was 
diagnosed with hepatitis C in April 2006.  Assessment was as 
follows:

Hepatitis C diagnosed in 2006, of unclear 
etiology.  However, it is at least as 
likely as not that the vaccination 
injections he received by multiple gun 
injections can contribute to an etiology 
for his hepatitis C.  It is also likely 
that the blood transfusions in 1998 
likely contributed to the hepatitis C.  
His liver function tests are normal and 
at this time he does not need treatment 
for hepatitis C.  

As indicated, the Board finds credible the Veteran's 
testimony that he received airgun injections during service.  
Medical evidence of record indicates that the etiology of the 
Veteran's hepatitis C is unclear; however, the December 2008 
examiner indicated that both in-service vaccination gun 
injections and post-service blood transfusions likely 
contributed to its etiology.  

In this case, the cause of the Veteran's hepatitis C may 
never be known to a certainty.  Under the benefit-of-the-
doubt rule, for the Veteran to prevail, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of positive and negative evidence.  In 
other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Given the medical 
opinion set forth above and with consideration of Fast Letter 
04-13, such a conclusion cannot be made in this case.  Thus, 
resolving reasonable doubt in the Veteran's favor, service 
connection for hepatitis C is warranted.  See 38 C.F.R. 
§ 3.102 (2008).  

Migraine headaches

At the July 2008 hearing, the Veteran testified that his 
headaches started in the military.  He reported that they 
have continued since discharge, becoming more severe.  The 
Veteran is competent to report having headaches.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  The Veteran's testimony of in-service and 
continuing symptoms is considered credible.  In this regard, 
the Board notes that on report of medical history completed 
at the time of enlistment, the Veteran denied frequent or 
severe headaches; and that on report of medical history dated 
in December 1975, he reported frequent or severe headaches.  
Service treatment records also show complaints of frontal 
headaches in April 1975 associated with sinusitis.  

VAMC records show continued complaints of headaches.  
Neurology note dated in August 2005 documents a history of 
lifelong adult migraines.  CT scan of the sinuses in May 2008 
showed minimal inflammatory changes in the right maxillary 
sinus.  It was noted there was no acute disease.  Neurology 
note dated in June 2008 includes an assessment of history of 
migraine and analgesic overuse headaches.  Brain MRI in June 
2008 showed:

Scattered foci of T2 prolongation in the 
periventricular subcortical white matter 
which are nonspecific but typically 
ascribed to microvascular ischemic 
disease.  Otherwise, unremarkable 
examination of the brain.

The Veteran underwent a VA neurologic examination in December 
2008.  His claims file was reviewed.  The Veteran reported 
that he developed headaches in the service that occur over 
his eyes and radiate to the back of his head and these are 
weekly.  He reported various current symptoms and that he was 
started on verapamil for both hypertension and headache 
prophylaxis.  Following physical examination, assessment was 
migraines requiring prophylactic medications with use of 
verapamil and lifestyle modification.  

In a February 2009 addendum, the examiner stated the 
following:

Based on the review of his [service 
treatment records] and neurology note, as 
well as veteran's history, it is as 
likely that he experienced migraine 
headaches when he presented with 
sinusitis symptoms.  This statement is 
supported by the medical literature 
citing autonomic features that are 
commonly associated with migraine 
headaches.  These symptoms may include 
nasal congestion, rhinorrhea, tearing, 
color and temperature change, and changes 
in pupil size.  The prominence of sinus 
symptoms often leads to the misdiagnosis 
of "sinus headache" in patients who 
meet diagnostic criteria for migraine.  
True acute sinus headache occurs in 
conjunction with acute sinusitis, fever, 
and purulent discharge.  The absence of 
these features should prompt 
consideration of migraine as the 
underlying etiology of headache 
associated with sinus pain or pressure.  
His physical examination is unremarkable 
and there is no clinical indication to 
conduct a specific test to further 
evaluate his headaches (citations 
omitted).  

On review, evidence of record documents complaints of 
headaches during service and continuing since that time.  VA 
records show a current diagnosis of migraine headaches and 
the February 2009 addendum suggests that it is likely the 
Veteran was experiencing migraine headaches during service.  
The preponderance of the evidence supports a finding that 
currently diagnosed migraine headaches are related to 
complaints during military service and service connection is 
established.  


ORDER

Service connection for hepatitis C is granted.

Service connection for migraine headaches is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


